t c memo united_states tax_court leon l sicard and eleanor sicard petitioners v commissioner of internal revenue respondent docket no filed date jonathan b dubitzky and jesse m fried for petitioner david n brodsky and madlyn b coyne for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in and additions to petitioners’ federal_income_tax as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure of the interest dollar_figure due on the deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided in the instant case are whether petitioners must include in their income for taxable_year a payment made to them during that year by the white-sicard co partnership partnership and whether petitioners are liable for the additions to tax provided by sec_6653 and sec_6661 findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties’ stipulations are incorporated herein by reference and are found accordingly at the time the petition in the instant case was filed petitioners resided in hampton new hampshire during relevant periods petitioner leon sicard petitioner was in the real_estate development business and was involved in a number of partnerships petitioner and charles white formed the partnership on or about date in general petitioner and mr white formed the partnership to build the seabury condominiums condominiums a 54-unit condominium complex in hampton new hampshire all profits losses expenses and liabilities of the partnership were to be shared equally by petitioner and mr white at all times the partnership used the calendar_year as its tax_year and maintained its books_and_records and filed its forms u s partnership return of income under the accrual_method of accounting petitioner and mr white performed certain services prior to in order to determine whether it would be advantageous to pursue the partnership venture in late or early petitioner and mr white orally agreed that the partnership would pay petitioner dollar_figure per month management fees as compensation_for providing various management services to the partnership compensation arrangement petitioner and mr white settled on that amount because petitioner estimated his time was worth that based on what he had earned performing services on behalf of palmer sicard inc a plumbing and heating corporation which he had partly owned the amount of the management fee was unaffected by the amount of partnership income petitioner and mr white also agreed to accrue to petitioner dollar_figure per month for management services performed during the last seven months of petitioner and mr white also orally agreed that the partnership would pay white enterprises a corporation wholly owned by mr white for various services it was to provide to the partnership including architectural construction bookkeeping and accounting services petitioner and mr white further orally agreed that the partnership would pay both petitioner and white enterprises approximately dollar_figure per month for the partnership’s use of equipment owned by each of them the purpose of the foregoing arrangement was to ensure that each partner would be paid directly or in the case of mr white indirectly for services provided to the partnership if for some reason the services were not provided the partnership if appropriate would engage a nonpartner to perform them and the accruals for the services would cease petitioner and mr white executed a written partnership_agreement on date partnership_agreement with respect to the management of the partnership paragraph of the partnership_agreement states the management of the partnership shall be conducted by all of the partners provided that no partner shall obligate the partnership to any third party for an amount in excess of two thousand five hundred dollar_figure dollars without the consent of all of the partners the partners shall be entitled to such salary compensation_for acting in the partnership business as shall be agreed to construction of the condominiums commenced after petitioner and mr white entered into the partnership_agreement as soon as the partnership completed the first building sales of individual units in that building as well as of units to be built in the near future commenced the partnership completed construction of all of the condominiums by the end of the cost of the entire project exceeded dollar_figure million with sales in excess of dollar_figure million during the period that the management fees were accruing to him petitioner performed various services for the partnership consuming on average at least half of each work day petitioner provided management services to the partnership during the planning construction and sales phases of its operations during the planning stage petitioner met with attorneys to draw up condominium documents and attended planning board meetings in the town of hampton new hampshire petitioner participated in many meetings with financial institutions in an attempt to raise the necessary financing for the project he met numerous times with representatives of the bank from which financing for the project was ultimately obtained before construction commenced petitioner negotiated with utility companies to obtain temporary service for construction as well as permanent service to the completed units as construction commenced petitioner was involved in overseeing the project petitioner organized the workmen’s subcontractors’ schedules reviewed work performed and approved bills for payment he approved foundation locations directed deliveries to correct buildings and generally assured that the work that was contracted for had been completed in a satisfactory manner following construction petitioner initiated and oversaw the marketing and sales promotion effort for the condominiums including on-site floor time since the complex was one of the first condominium complexes in the new hampshire seacoast area petitioner educated real_estate agents and potential buyers about the benefits of condominium ownership as units were completed petitioner was involved in negotiations with buyers regarding additional features to be put into the units and approval of the pricing structure of the features petitioner also arranged customer financing and attended most of the closings with the buyers in order to handle any last-minute problems petitioner acted as the liaison with the buyers following the sales he followed up to assure that all the features were completed to the buyer’s satisfaction he responded to buyers’ complaints and when appropriate called in subcontractors to redo work which they guaranteed if necessary he negotiated settlements with the buyers the partnership sold most of the condominiums by early petitioner did not provide significant management services to the partnership during and the partnership did not accrue any management fees to petitioner after white enterprises provided bookkeeping and accounting services to the partnership from through through its employee darius john davis white enterprises was compensated for the arrangement initially mr davis prepared either cash_flow statements or income statements for the partnership approximately three times per year subsequently he prepared statements monthly once prepared mr davis sent copies of the statements to petitioner the statements did not separately list the management fees accruing to petitioner pursuant to the compensation arrangement during date mr white instructed mr davis to prepare an invoice for the fees earned by petitioner and white enterprises from date through date and thereafter to prepare invoices for these fees and to record the fees in the partnership’s books_and_records on a monthly basis from date through date mr davis prepared an invoice each month for the fees owed to petitioner and white enterprises the fees earned by petitioner were recorded in the partnership’s books_and_records as amounts payable and as management fees added to the cost_of_goods_sold the management fees that accrued to petitioner were capitalized into inventory each year by mr davis and expensed as the inventory was sold the partnership’s records reflect the following management fees that accrued to petitioner at the rate of dollar_figure per month pursuant to the compensation arrangement year amount dollar_figure big_number big_number big_number from june through date the partnership accrued dollar_figure per month to white enterprises from date through date the partnership accrued or paid between dollar_figure to dollar_figure per month in construction and other fees to white enterprises white enterprises often drew on the accrued fees or was paid contemporaneously for the services it provided prior to petitioner drew on the management fees accrued to him only twice on date and date respectively petitioner caused the partnership to pay him accrued management fees in the amounts of dollar_figure and dollar_figure because the partnership paid petitioner dollar_figure in he was owed dollar_figure in accrued management fees by the end of date during the partnership paid petitioner the dollar_figure outstanding balance of the management fees accrued pursuant to the compensation arrangement that sum was paid_by five checks the checks were deposited into petitioner’s business checking account with indian head bank and trust co during and believing that it was required mr davis and his assistant issued forms to any noncorporate recipient of payments from the partnership in of at least dollar_figure in interest or at least dollar_figure for services during the partnership issued to petitioner two forms for a form_1099 in the amount of dollar_figure for automobile-related fringe_benefits and a form_1099 in the amount of dollar_figure for equipment rental fees paid to petitioner during the partnership issued to petitioner forms for the years and on forms with the year changed to or as appropriate the form_1099 for in the amount of dollar_figure represents management fees in the amount of dollar_figure and other income in the amount of dollar_figure the other income included dollar_figure of equipment rental fees which accrued in equipment rental fees earned in and miscellaneous reimbursements the form_1099 for was in the amount of dollar_figure representing payment of equipment rental fees for that year during the partnership issued to petitioner and sent to the internal_revenue_service a form_1099 reflecting dollar_figure of nonemployee compensation the accrued management fees were not reported on schedules k-1 partner’s share of income credits deductions etc as guaranteed payments to petitioner or otherwise reported to petitioner on irs informational forms as taxable_income during any of the years through the management fees accrued were not reported on a schedule_k-1 partner’s share of income credits deductions etc as guaranteed payments to petitioner scott beane the accountant who prepared the partnership’s returns and schedules k-1 for and did not treat the management fees as payments to petitioner because he assumed that they accrued to a corporation owned by petitioner and not to him personally the partnership’s books however indicate that the amounts accrued to petitioner accrued to him personally and not to an entity related to him neither petitioner nor mr white advised any of the persons who kept the partnership’s books or prepared its tax returns that the compensation arrangement for petitioner constituted anything other than nonemployee compensation during mr beane concluded that the management fees accrued to petitioner personally and that they constituted guaranteed payments the partnership did not issue corrective forms or schedules k-1 concerning the dollar_figure of management fees accrued and paid to petitioner in pursuant to the compensation arrangement petitioner employs bookkeepers to keep track of his receipts and expenditures_for purposes of computing his personal income taxes the bookkeepers recorded petitioner’s receipts and expenditures using a one-write sheet bookkeeping system receipts also were recorded on bank deposit slips petitioner’s bookkeepers recorded all of petitioner’s receipts and expenditures in a checkbook for petitioner’s business checking account with indian head bank and trust co and assembled the information returns petitioner received from various entities including the partnership deposits in petitioner’s account with indian head bank and trust co entered as receipts in in petitioner’s general ledger totaled dollar_figure amounts entered in petitioner’s general ledger as receipts from the partnership in that year exceeded dollar_figure because petitioner received other distributions from the partnership in addition to that amount during the years through petitioner deducted his expenses on schedules c in the taxable_year that they were paid during the years through petitioner included all income reported on his schedules c in the taxable_year that it was received during the years through petitioner reported as income on his schedules c in the year that the income was actually received amounts paid to him from the partnership for equipment rentals and property he sold to the partnership on or about the date petitioner received it petitioner’s bookkeeper entered the dollar_figure in management fees paid to petitioner in in petitioner’s general ledger as management fees received from the partnership and petitioner reported the dollar_figure as income on schedule c of petitioners’ federal_income_tax return for with the exception of that dollar_figure petitioner did not report as income the management fees accrued by the partnership during the years through on petitioners’ federal_income_tax returns for those years or on their return he did however report on his returns the other income reflected in the forms issued to him during and by the partnership the management fees accruing pursuant to the compensation arrangement were not reflected in any of the records petitioner provided to his accountant clifford abelson for the purpose of preparing petitioners’ through federal_income_tax returns and mr abelson was unaware of the accruals during those years during during the preparation of petitioners’ return mr abelson came across the forms issued to petitioner by the partnership during including the form_1099 issued with respect to the dollar_figure payment made by the partnership to petitioner during mr abelson spoke with mr beane concerning the matter and as result of their conversations mr abelson believed that the payment represented the repayment of a loan by petitioner to the partnership the form_1099 had been issued in error and the payment should not be reported as income to petitioner mr abelson did not ask petitioner whether he had loaned money to the partnership consequently petitioner did not report the dollar_figure he received from the partnership during as income during or any other year on petitioners’ federal_income_tax returns during the audit of petitioners’ federal_income_tax return mr abelson was asked by the examining agent for an explanation of inter alia the form_1099 for dollar_figure mr abelson contacted mr beane for information and following some discussion and an exchange of letters mr abelson came to believe that the dollar_figure represented management fees that had accrued to petitioner from through at the time respondent issued the statutory_notice_of_deficiency in the instant case additional assessments of taxes for petitioners’ through federal_income_tax years were barred by the statute_of_limitations opinion the principal issue presented for decision in the instant case is whether petitioners must include in their income for taxable_year the dollar_figure payment1 petitioner received from the partnership during petitioners bear the burden_of_proof rule a petitioners contend that the dollar_figure payment represents a guaranteed_payment that is includable in their income in the years that the partnership accrued the management fees payable to petitioner the period of limitations on assessment has expired for the taxable years in which the accruals would have been reportable by petitioners respondent contends that even assuming that the dollar_figure payment represents a guaranteed_payment petitioner had adopted the cash_method_of_accounting to report the payment and therefore the payment is includable in petitioners’ income in the year of receipt we agree with petitioners for purposes of respondent’s argument on brief respondent assumes that the dollar_figure payment constitutes a guaranteed_payment and does not dispute petitioner’s contention that it is a guaranteed_payment although respondent has not expressly we sometimes refer to a dollar_figure payment and sometimes to management fees the term big_number payment denotes the total of the accrual management fees that were paid to petitioner during conceded that the payment constitutes a guaranteed_payment because respondent did not raise any argument on brief as to the nature of the payment we consider the issue conceded turning to the question of the time at which the dollar_figure guaranteed_payment is properly includable in petitioners’ income we look to the provisions of sec_706 and sec_1 c income_tax regs sec_706 provides a year in which partnership income is includible--in computing the taxable_income of a partner for a taxable_year the inclusions required by sec_702 and sec_707 with respect to a partnership shall be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner the relevant portion of sec_1_707-1 income_tax regs provides c guaranteed payments payments made by a partnership to a partner for services or for_the_use_of capital are considered as made to a person who is not a partner to the extent such payments are determined without regard to the income of the partnership however a partner must include such payments as ordinary_income for his taxable_year within or with which ends the partnership taxable_year in which the partnership deducted such payments as paid_or_accrued under its method_of_accounting the tax_accounting treatment of a guaranteed_payment is determined at the partnership level regardless of the partner’s method_of_accounting 64_tc_203 and cases cited therein affd in part and revd in part on another issue 550_f2d_1023 5th cir 63_tc_86 affd 539_f2d_409 5th cir s rept 83d cong 2d sess a guaranteed_payment is includable in a partner’s income in the partner’s taxable_year in which the payment’s tax_accounting treatment is determined at the partnership level cagle v commissioner supra pincite on its books the partnership accrued on a monthly basis petitioner’s management fees as amounts payable and as management fees added to the cost_of_goods_sold the management fees accruing to petitioner were capitalized into the partnership’s inventory of condominiums each year and reduced the gross_receipts received by the partnership from the inventory’s sale accordingly pursuant to sec_706 and sec_1_707-1 income_tax regs the management fees were includable in petitioners’ income in the years that they were included in cost_of_goods_sold by the partnership pratt v commissioner supra pincite consequently we hold that the dollar_figure guaranteed_payment is not income to petitioner during respondent is concerned that petitioners will escape taxation on the dollar_figure guaranteed_payment received from the partnership during because the taxable years of petitioners in which the management fees were included in cost_of_goods_sold by the partnership are now closed respondent seeks to avoid that result by claiming that petitioner personally adopted a cash_method_of_accounting for the fees however as discussed above the tax_accounting treatment of a guaranteed_payment is determined at the partnership level and a partner’s method_of_accounting does not control the time at which a guaranteed_payment is includable in the partner’s income pratt v commissioner supra pincite the partnership accounted for the management fees represented by the dollar_figure guaranteed_payment using an accrual_method and petitioner was required to include the fees in his income when they were included in cost_of_goods_sold by the partnership based upon the partnership’s method for reporting the fees moreover even if petitioner had adopted a cash_method_of_accounting for the fees that method was specifically proscribed pursuant to sec_706 and sec_1_707-1 income_tax regs and petitioner was entitled to abandon it without the commissioner’s consent 43_tc_149 and cases cited therein as was stated in thomson-king-tate inc v united_states 296_f2d_290 6th cir although petitioners contend that respondent should not be allowed to rely on the accounting_method argument because it was not timely raised we need not consider the question because we reject the argument we also do not address petitioners’ argument that the management fees were constructively received by them in the years that they were accrued by the partnership if under the statutes income must be reported in a certain way and the taxpayer erroneously reports it in a different way such treatment is not binding upon either the taxpayer or the commissioner the taxpayer has made an error which error in the absence of estoppel is subject_to correction if timely challenged by either the taxpayer or commissioner respondent does not argue that petitioners are bound to report the dollar_figure guaranteed_payment in the year of receipt by the duty_of_consistency doctrine nor is it contended that the mitigation provisions of sections or the extended period of limitations provided by sec_6501 and e are applicable petitioners’ mistaken omission of the management fees from their returns for the years in which they were included in cost_of_goods_sold by the partnership does not prevent them from obtaining the benefit of the bar of the statute_of_limitations as applicable to the instant case we note that generally it is held that where a taxpayer erroneously omits income in a year with respect to which assessment is barred by the statute_of_limitations the commissioner may not require it to be included in income in a later year simply to prevent it from escaping tax 385_f2d_465 4th cir 201_f2d_128 8th cir 195_f2d_166 3d cir affg 16_tc_600 184_f2d_89 8th cir affg 12_tc_744 169_f2d_483 1st cir revg and remanding a memorandum opinion of this court dated date 42_tc_83 affd 356_f2d_975 6th cir the courts hold that neither income nor deductions may be taken out of the proper accounting_period for the benefit of the government or the taxpayer commissioner v mnookin’s estate supra pincite because we resolve the substantive issue in the instant case in favor of petitioners they are not liable for respondent’s determinations with respect to the additions to tax provided by sec_6653 and sec_6661 to reflect the foregoing decision will be entered for petitioners
